962 F.2d 13w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kortney DEMPSEY, Plaintiff-Appellant,v.NORWEGIAN CRUISE LINE, a foreign corporation, a division ofKloster Cruise Limited, Defendant-Appellee.
No. 91-35212.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1992.Decided May 8, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 972 F2d 998.